Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 6, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151888(80)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  IVAN FRANK, JEFFREY DWOSKIN, PHILLIP                                                                      Joan L. Larsen,
  D. JACOKES, ROY KRAUTHAMMER, BLAKE                                                                                  Justices
  ATLER, MATT KOVALESKI, JAMES BRUNK,
  and IJF HOLDINGS, LLC,
             Plaintiffs-Appellees,
                                                                    SC: 151888
  v                                                                 COA: 318751
                                                                    Oakland CC: 2013-133554-CB
  JOSHUA LINKNER, BRIAN HERMELIN,
  CRACKERJACK, LLC, formerly known as
  EPRIZE, LLC, CRACKERJACK HOLDINGS,
  LLC, formerly known as EPRIZE HOLDINGS,
  LLC, DAVID KATZMAN, GARY SHIFFMAN,
  ARTHUR WEISS, CAMELOT-EPRIZE, LLC,
  BH ACQUISITIONS, LLC, DANIEL GILBERT,
  and JAY FARNER,
              Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their brief is GRANTED. The brief will be accepted as timely filed if submitted
  on or before June 15, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 6, 2016
                                                                               Clerk